877 F.2d 1394
UNITED STATES of America, Appellee,v.James NEAVILL, Appellant.
No. 87-2692-EM.
United States Court of Appeals,Eighth Circuit.
June 21, 1989.
ORDER GRANTING PETITION FOR REHEARING AND SUGGESTION FORREHEARING EN BANC

1
Appellee's petition for rehearing with suggestion for rehearing en banc has been considered by the Court and is hereby granted.  The Court's opinion of March 1, 1989, 868 F.2d 1000 (1989), is vacated.  The Clerk of this Court is directed to set the case for en banc argument during the September 1989 session of court.  The parties may file supplemental pleadings limited to not more than fifteen (15) pages and any arguments contained therein shall not duplicate any of the previously advanced arguments.


2
The motion to appoint new counsel and the motion for release pending appeal have also been considered by the Court and both motions are denied.